DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated May 31, 2022 in which claims 1, 4, 7, 17, 18, 21, 22, 23, 26, 29, 39, 40, 43, 46, 49, 59, 60, and 63 have been amended.  Therefore, claims 1-63 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on May 31, 2022 has been entered.

Claim Objections
Claims 11, 33, and 53 are objected to as being dependent upon a rejected base claim, but would be allowable for prior art purposes if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-63 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
displaying, on the display, a first user interface of a first application that includes a first representation of a stored-value account and an activatable add-value option, wherein the electronic device has an electronic wallet application that includes the stored-value account and a payment account;
while displaying the first user interface including the first representation of the stored-value account, detecting, via the one or more input devices, activation of the add-value option;
in response to detecting activation of the add-value option, displaying, on the display, a second user interface of the first application that includes: a second representation of the stored-value account, and an activatable fund-account option to add value to the stored-value account using the payment account of the electronic wallet application;
while maintaining display of the second representation of the stored-value account in the second user interface and an indication of a proposed transaction to add funds to the stored-value account from the payment account:  detecting, via the one or more input devices, activation of a fund-account option to add value to the stored-value account using the payment account of the electronic wallet application; and
in response to detecting activation of the fund-account option to add value to the stored-value account using the payment account of the electronic wallet application, displaying, on the display, a third user interface for performing authentication, wherein the third user interface is associated with an operating system application that is available for use by a second application different from the first application to perform authentication;
while displaying the second user interface that includes the second representation of the stored-value account and the indication of the proposed transaction to add funds to the stored-value account from the payment account concurrently with the third user interface for performing authentication, receiving authentication information at the electronic device; and
in response to receiving the authentication information and in accordance with a determination that the authentication information is consistent with enrolled authentication information for performing payment transactions using the payment account, 
initiating a process for adding value to the stored-value account using the payment account.
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers a system for the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “device”, “interface”, and “application”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “device”, “interface”, and “application” language; “displaying”, “maintaining”, and “receiving” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.
Claim 1: but for the generically recited computer language, displaying, on the display, a first user interface of a first application that includes a first representation of a stored-value account and an activatable add-value option, wherein the electronic device has an electronic wallet application that includes the stored-value account and a payment account, in the context of the claimed invention encompasses manually displaying an add-value option.
but for the generically recited computer language, while displaying the first user interface including the first representation of the stored-value account, detecting, via the one or more input devices, activation of the add-value option, in the context of the claimed invention encompasses manually identifying an add-value option.
but for the generically recited computer language, in response to detecting activation of the add-value option, displaying, on the display, a second user interface of the first application that includes: a second representation of the stored-value account, and an activatable fund-account option to add value to the stored-value account using the payment account of the electronic wallet application, in the context of the claimed invention encompasses manually displaying an add-value option.
but for the generically recited computer language, while maintaining display of the second representation of the stored-value account in the second user interface and an indication of a proposed transaction to add funds to the stored-value account from the payment account:  detecting, via the one or more input devices, activation of a fund-account option to add value to the stored-value account using the payment account of the electronic wallet application, in the context of the claimed invention encompasses detecting a selection of a fund-account option.
but for the generically recited computer language, in response to detecting activation of the fund-account option to add value to the stored-value account using the payment account of the electronic wallet application, displaying, on the display, a third user interface for performing authentication, wherein the third user interface is associated with an operating system application that is available for use by a second application different from the first application to perform authentication, in the context of the claimed invention encompasses manually performing an authentication.
but for the generically recited computer language, while displaying the second user interface that includes the second representation of the stored-value account and the indication of the proposed transaction to add funds to the stored-value account from the payment account concurrently with the third user interface for performing authentication, receiving authentication information at the electronic device, in the context of the claimed invention encompasses manually performing n authentication.
but for the generically recited computer language, in response to receiving the authentication information and in accordance with a determination that the authentication information is consistent with enrolled authentication information for performing payment transactions using the payment account, in the context of the claimed invention encompasses manually authenticating information.
but for the generically recited computer language, initiating a process for adding value to the stored-value account using the payment account, in the context of the claimed invention encompasses manually adding value to a payment account.
Claim 2:  but for the generically recited computer language, the one or more programs further including instructions for:  in response to receiving the authentication information and in accordance with a determination that the authentication information is not consistent with enrolled authentication information for performing payment transactions using the payment account, forgoing initiating the process for adding value to the stored-value account using the payment account, in the context of the claimed invention encompasses manually making an authentication determination.
Claim 3:  but for the generically recited computer language, the one or more programs further including instructions for: prior to receiving the authentication information, generating a prompt to provide authorization to add value to the stored-value account from the payment account, in the context of the claimed invention encompasses manually providing authorization.
Claim 5:  but for the generically recited computer language, the one or more programs further including instructions for: subsequent to adding value to the stored-value account using the payment account, updating display of the current balance of the stored-value account to reflect the value added to the stored-value account, in the context of the claimed invention encompasses manually updating and presenting an account balance.
Claim 6:  but for the generically recited computer language, the one or more programs further including instructions for: displaying, on the display, a representation of a second payment account that does not include an activatable add-value option, in the context of the claimed invention encompasses manually displaying account information.
Claim 7:  but for the generically recited computer language, displaying, on the display, a user interface for user entry of value to add to the stored-value account using the payment account, wherein the user interface for user entry of value to add concurrently includes:  a virtual numeric keypad, one or more suggested amounts, and the current balance of the stored-value account; receiving input at the virtual numeric keypad of an amount for adding value to the stored-value account using the payment account; and in response to receiving the input at the virtual numeric keypad, updating display of the one or more suggested amounts based on the input received at the virtual numeric keypad, in the context of the claimed invention encompasses manually displaying and suggesting an amount.
Claim 8:  but for the generically recited computer language, the one or more programs further including instructions for: displaying, on the display, a representation of a second payment account that does not include an activatable add-value option, in the context of the claimed invention encompasses manually displaying account information.
Claim 11:  but for the generically recited computer language, wherein the user interface for user entry of value to add to the stored-value account using the payment account further concurrently includes a graphical depiction of a card corresponding to the stored-value account; wherein the received input at the virtual numeric keypad corresponds to an amount exceeding a maximum permissible amount for adding value to the stored-value account using the payment account; and wherein the one or more programs further include instructions for:  in response to receiving the input at the virtual numeric keypad, animating the graphical depiction of the card corresponding to the stored-value account to shake for a period of time, in the context of the claimed invention encompasses manually displaying a card and account information.
Claim 12:  but for the generically recited computer language, the one or more programs further including instructions for: receiving user input of a selected amount to add value to the stored-value account; and in response to receiving user input of the selected amount, displaying, on the display, a user interface requesting authentication, in the context of the claimed invention encompasses manually requesting an amount and requesting authentication.
Claim 15:  but for the generically recited computer language, wherein adding value to the stored-value account using the payment account is part of recurring transactions to add value to the stored-value account using the payment account, in the context of the claimed invention encompasses manually adding value to a payment account through recurring transactions.
Claim 16:  but for the generically recited computer language, the one or more programs further including instructions for:  detecting that a current balance of the stored-value account is below a minimum balance notification level; and in response to detecting that the current balance of the stored-value account is below the minimum balance notification level, generating a notification that the current balance of the stored-value account is below the minimum balance notification level, in the context of the claimed invention encompasses manually identifying that an account is below a threshold and sending a notification.
Claim 18:  but for the generically recited computer language, the one or more programs further including instructions for:  receiving user input activating the notification; and in response to receiving the user input activating the notification, displaying, on the display, a user interface for user entry of value to add to the stored-value account using the payment account, in the context of the claimed invention encompasses manually receiving a notification from a user and displaying an option to add value to an account. 
Claim 19:  but for the generically recited computer language, wherein the stored-value account is a transit account, the one or more programs further including instructions for:  displaying, on the display, a user interface for funding the transit account using the payment account, wherein the user interface for funding the transit account concurrently includes:  one or more suggested amounts, and a start date and an end date of a recommended transit plan, in the context of the claimed invention encompasses manually displaying an option to fund a transit account. 
Claim 20:  but for the generically recited computer language, wherein the stored-value account is a transit account, the one or more programs further including instructions for:  in accordance with a determination that a transit plan of the stored-value account is due for renewal, generating a notification indicating that the transit plan of the stored-value account is due for renewal, in the context of the claimed invention encompasses manually creating a renewal notification for an account. 
Claim 21:  but for the generically recited computer language, wherein the stored-value account is a transit account, the one or more programs further including instructions for:  detecting proximity to a transit station; determining an expected destination based on one or more context factors; in accordance with a determination that the stored-value account does not have sufficient funds for travel from the transit station to the expected destination, generating a notification that the stored-value account does not have sufficient funds for travel from the transit station to the expected destination; and wherein displaying a respective representation of the stored-value account that includes the activatable add-value option is in response to detecting activation of the notification that the stored-value account does not have sufficient funds, in the context of the claimed invention encompasses manually determining a destination and associated amount of funds available. 
Claim 22 and 23 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 24-25 and 44-45 are substantially similar to claims 2-3, thus, they are rejected on similar grounds.
Claims 26-29 and 46-49 are substantially similar to claims 4-7, thus, they are rejected on similar grounds.
Claims 30-32 and 50-52 are substantially similar to claims 8-10, thus, they are rejected on similar grounds.
Claims 34 and 54 are substantially similar to claim 12, thus, they are rejected on similar grounds.
Claims 35 and 55 are substantially similar to claim 13, thus, they are rejected on similar grounds.
Claims 36-37 and 56-57 are substantially similar to claims 14-15, thus, they are rejected on similar grounds.
Claims 38-43 and 58-63 are substantially similar to claims 16-21, thus, they are rejected on similar grounds.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device”, “interface”, and “application”, to perform the “displaying”, “maintaining”, and “receiving”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “displaying”, “maintaining”, and “receiving” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)  
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.  Dependent claims 4, 9, 10, 13, and 14 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-63 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 13, 22, 23, 26-29, 35, 46-49, and 55 are rejected under 35 U.S.C. § 103 as being unpatentable over Pitroda, U.S. Patent Number 7,529,563; in view of Van Os, U.S. Patent Application Publication Number 2015/0348002.
As per claim 1, 
Pitroda explicitly teaches:  
displaying, on the display, a first user interface of a first application that includes a first representation of a stored-value account and an activatable add-value option, wherein the electronic device has an electronic wallet application that includes the stored-value account and a payment account; (Pitroda at figs. 10-13 and col. 9, ll. 24-46) (a display with a mobile wallet, or stored value account and payment account and a "top-off" function for adding value)
while displaying the first user interface including the first representation of the stored-value account, detecting, via the one or more input devices, activation of the add-value option; (Pitroda at col. 9, ll. 40-65) (FIGS. 10 & 11 illustrate some User Interface screens on the MO Subscriber Handset 102. Referring to FIG. 10, a first screen display 224, the user interface may include a graphical log for the electronic transaction device 226, a logo for the MO 228, and a log for the Payment vendor 230. A second screen display 232 may include a graphical image of a pre-paid card 234 and icons for talk time 236, top-off 238, set up 240, and exit 242. A third screen display 244, which may be displayed when top-off is selected, includes a MO pre-paid card image 248 with icons 248 for selecting a value to purchase. Additional displayed icons include talk time 236, top-off 238, Cancel 250, and main 252. A Fourth screen display 254 may be displayed after an amount is selected. The fourth screen display includes a MO Pre-paid card image 256 having icons for calling credit 258, service credit 260, and combination 262. An additional icon is a Buy icon 264.)
in response to detecting activation of the add-value option, displaying, on the display, a second user interface of the first application that includes: a second representation of the stored-value account, and an activatable fund-account option to add value to the stored-value account using the payment account of the electronic wallet application; (Pitroda at col. 9, ll. 40-65) (FIGS. 10 & 11 illustrate some User Interface screens on the MO Subscriber Handset 102. Referring to FIG. 10, a first screen display 224, the user interface may include a graphical log for the electronic transaction device 226, a logo for the MO 228, and a log for the Payment vendor 230. A second screen display 232 may include a graphical image of a pre-paid card 234 and icons for talk time 236, top-off 238, set up 240, and exit 242. A third screen display 244, which may be displayed when top-off is selected, includes a MO pre-paid card image 248 with icons 248 for selecting a value to purchase. Additional displayed icons include talk time 236, top-off 238, Cancel 250, and main 252. A Fourth screen display 254 may be displayed after an amount is selected. The fourth screen display includes a MO Pre-paid card image 256 having icons for calling credit 258, service credit 260, and combination 262. An additional icon is a Buy icon 264.)
	while maintaining display of the second representation of the stored-value account in the second user interface and an indication of a proposed transaction to add funds to the stored-value account from the payment account:  detecting, via the one or more input devices, activation of a fund-account option to add value to the stored-value account using the payment account of the electronic wallet application; and (Pitroda at col. 9, ll. 40-65) (FIGS. 10 & 11 illustrate some User Interface screens on the MO Subscriber Handset 102. Referring to FIG. 10, a first screen display 224, the user interface may include a graphical log for the electronic transaction device 226, a logo for the MO 228, and a log for the Payment vendor 230. A second screen display 232 may include a graphical image of a pre-paid card 234 and icons for talk time 236, top-off 238, set up 240, and exit 242. A third screen display 244, which may be displayed when top-off is selected, includes a MO pre-paid card image 248 with icons 248 for selecting a value to purchase. Additional displayed icons include talk time 236, top-off 238, Cancel 250, and main 252. A Fourth screen display 254 may be displayed after an amount is selected. The fourth screen display includes a MO Pre-paid card image 256 having icons for calling credit 258, service credit 260, and combination 262. An additional icon is a Buy icon 264.)
	initiating a process for adding value to the stored-value account using the payment account.  (Pitroda at col. 9, ll. 40-65) (On verification, the amount is debited from the Payment Server & credited to the MO Pre-paid Server.)

Pitroda does not explicitly teach, however, Van Os explicitly teaches:  
in response to detecting activation of the fund-account option to add value to the stored-value account using the payment account of the electronic wallet application, displaying, on the display, a third user interface for performing authentication, wherein the third user interface is associated with an operating system application that is available for use by a second application different from the first application to perform authentication; (Van Os 2015/0348002 at Figs. 11A - 11N and paras. 338-353 and 351-356) ( in response to detecting selection of the payment affordance, i.e., the fund-account option to add value to the stored value account as established in Pitroda, the electronic device displays a user interface for the second application.  The device displays a visual indicator instructing the user to provide authentication.)
while displaying the second user interface that includes the second representation of the stored-value account and the indication of the proposed transaction to add funds to the stored-value account from the payment account concurrently with the third user interface for performing authentication, receiving authentication information at the electronic device; and (Van Os 2015/0348002 at Figs. 11A - 11N and paras. 338-353 and 351-356) (While displaying the second user interface that includes the second representation of the stored-value account and the indication of the proposed transaction to add funds to the stored-value account from the payment account, as established by the Pitroda reference, and now concurrently, e.g. at FIG. 11E, the device displays a visual indicator 1150A instructing the user to provide authentication using fingerprint sensor 702. In some embodiments, receiving authorization to proceed with the payment transaction uses the fingerprint sensor 702. The device detects a respective fingerprint on a fingerprint sensor 702 of the electronic device. In response to detecting the respective fingerprint on the fingerprint sensor 702, the device determines whether the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize payment transactions.")
in response to receiving the authentication information and in accordance with a determination that the authentication information is consistent with enrolled authentication information for performing payment transactions using the payment account, (Van Os 2015/0348002 at Figs. 11A - 11N and paras. 338-353 and 351-356) (In some embodiments, receiving authorization to proceed with the payment transaction uses the fingerprint sensor 702. The device detects a respective fingerprint on a fingerprint sensor 702 of the electronic device. In response to detecting the respective fingerprint on the fingerprint sensor 702, the device determines whether the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize payment transactions.  Exemplary user interfaces for receiving authentication to proceed with a payment transaction in accordance with some embodiments. In some embodiments, the electronic device receives authorization (e.g., receiving a passcode for payment or detecting a fingerprint for payment) to proceed with the payment transaction.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda and Van Os to provide for receiving authentication information to concurrently displayed interfaces at the electronic device because it facilitates electronic devices for use with contactless payment systems and payments over the Internet and improves the delivery to users of content that may be of interest to them. (Van Os at Abstract and paras. 4-14) 
As per claim 4, Pitroda explicitly teaches:  wherein a respective representation of a stored-value account includes a current balance of the stored-value account. (Pitroda at fig. 10) ("available airtime")
As per claim 5, Pitroda explicitly teaches:  subsequent to adding value to the stored-value account using the payment account, updating display of the current balance of the stored-value account to reflect the value added to the stored-value account.  (Pitroda at col. 15, ll. 45-60) ("The electronic transaction device application on the mobile handset will also allow the subscriber to store the receipt of the transaction, show the updated airtime and payment account balances.")
As per claim 6, Pitroda explicitly teaches:  displaying, on the display, a representation of a second payment account that does not include an activatable add-value option.  (Pitroda at fig. 10) (a second payment account that does not include an activatable add-value option)
As per claim 7,
Pitroda explicitly teaches:  
displaying, on the display, a user interface for user entry of value to add to the stored-value account using the payment account, wherein the user interface for user entry of value to add concurrently includes:  (Pitroda at fig. 10) (a second payment account that does not include an activatable add-value option)
updating display of the one or more suggested amounts based on the input received at the numeric keypad.  (Pitroda at col. 15, ll. 45-60) ("The electronic transaction device application on the mobile handset will also allow the subscriber to store the receipt of the transaction, show the updated airtime and payment account balances.")
one or more suggested amounts, and (Pitroda at figs. 10-13) (suggested top-off amounts)
the current balance of the stored-value account; (Pitroda at figs. 10-13) (current balance)
receiving input at the keypad of an amount for adding value to the stored-value account using the payment account; and (Pitroda at col. 10, ll. 10-20) ("ETD 104 may comprise components similar to or the same as a mobile handset keypad")

Pitroda does not explicitly teach, however, Van Os does explicitly teach:
in response to receiving the input at the virtual numeric keypad, (Van Os at paras. 61-63) (updating a display in response to receiving inputs at a virtual keyboard)
a virtual numeric keypad, (Van Os. At Fig. 5E and para. 61) (“Touch screen 112 is used to implement virtual or soft buttons and one or more soft keyboards.”)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Roffey to provide for receiving authentication information to concurrently displayed interfaces at the electronic device because it facilitates electronic devices for use with contactless payment systems and payments over the Internet and improves the delivery to users of content that may be of interest to them. (Van Os at Abstract and paras. 4-14)
As per claim 13, Pitroda explicitly teaches:  wherein the stored-value account is a transit account.  (Pitroda at col. 3, ll. 60-67) (transit account)
Claim 22 and 23 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 26-29 and 46-49 are substantially similar to claims 4-7, thus, they are rejected on similar grounds.
Claims 35 and 55 are substantially similar to claim 13, thus, they are rejected on similar grounds.

Claims 2, 3, 12, 24, 25, 34, 44, 45, and 54 are rejected under 35 U.S.C. § 103 as being unpatentable over Pitroda, U.S. Patent Number 7,529,563; in view of Van Os, U.S. Patent Application Publication Number 2015/0348002; in further view of Dayan, U.S. Patent Application Publication Number 2016/0232516.
As per claim 2, Pitroda and Van Os do not explicitly teach, however, Dayan explicitly teaches:  in response to receiving the authentication information and in accordance with a determination that the authentication information is not consistent with enrolled authentication information for performing payment transactions using the payment account, forgoing initiating the process for adding value to the stored-value account using the payment account.  (Dayan at para. 21) ("If the user does not successfully perform the authentication challenge, payment module 22 will reject the transaction and may refrain from sending payment information to payment system 12.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Dayan to provide in response to receiving the authentication information and in accordance with a determination that the authentication information is not consistent with enrolled authentication information for performing payment transactions using the payment account, forgoing initiating the process for adding value to the stored-value account using the payment account because it allows for a more user-friendly, efficient, and secure way of operating a mobile wallet.  (Dayan at Abstract and paras. 2-4)
As per claim 3, Pitroda and Van Os do not explicitly teach, however, Dayan explicitly teaches:  prior to receiving the authentication information, generating a prompt to provide authorization to add value to the stored-value account from the payment account.  (Dayan at para. 21) ("payment module 22 may cause user interface device 14 to output an indication as to why the transaction was not approved and may include a request for a user of mobile computing device 10 to perform an authentication challenge (e.g., to input security information, such as a password, a personal identification number (PIN), a pattern or biometric data (e.g., fingerprint, Voice, image, or the like)).")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Dayan to provide prior to receiving the authentication information, generating a prompt to provide authorization to add value to the stored-value account from the payment account because it allows for a more user-friendly, efficient, and secure way of operating a mobile wallet.  (Dayan at Abstract and paras. 2-4)
As per claim 12, 
Pitroda explicitly teaches:  
receiving user input of a selected amount to add value to the stored-value account; and (Pitroda at figs. 10-13) (other amount)

Pitroda and Van Os do not explicitly teach, however, Dayan explicitly teaches:
in response to receiving user input of the selected amount, displaying, on the display, a user interface requesting authentication.  (Dayan at para. 7) ("Payment module 22 may interface with payment system 12. When mobile computing device 10 is utilized to initiate a mobile payment, payment module 22 may receive transaction information, such as the amount of the transaction, a purpose of the transaction (e.g., payment, refund, etc.), an identity of the merchant, etc., and may request authorization from resolution module 24.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Dayan to provide in response to receiving user input of the selected amount, displaying, on the display, a user interface requesting authentication because it allows for a more user-friendly, efficient, and secure way of operating a mobile wallet.  (Dayan at Abstract and paras. 2-4)
Claims 24-25 and 44-45 are substantially similar to claims 2-3, thus, they are rejected on similar grounds.
Claims 34 and 54 are substantially similar to claim 12, thus, they are rejected on similar grounds.

Claims 14, 15, 36, 37, 56, and 57 are rejected under 35 U.S.C. § 103 as being unpatentable over Pitroda, U.S. Patent Number 7,529,563; in view of Van Os, U.S. Patent Application Publication Number 2015/0348002; in further view of Toomer, U.S. Patent Application Publication Number 2009/0094134.
As per claim 14, Pitroda and Van Os do not explicitly teach, however, Toomer explicitly teaches:  wherein the stored-value account is a gift card account.  (Toomer at para. 1) ("gift card as a form of payment")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Toomer to provide a more convenient means of providing and sharing gift cards with others.  (Toomer at Abstract and paras. 1-5) 
As per claim 15, Pitroda and Van Os do not explicitly teach, however, Toomer explicitly teaches:  wherein adding value to the stored-value account using the payment account is part of recurring transactions to add value to the stored-value account using the payment account.  (Toomer at para. 33-35) (periodically granting virtual currency or loyalty points through a recurring transaction having repeated cycles relative to periods)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Toomer to provide for a recurring transaction because it allows for a more convenient means of providing and sharing value with others.  (Toomer at Abstract and paras. 1-5)
Claims 36-37 and 56-57 are substantially similar to claims 14-15, thus, they are rejected on similar grounds.

Claims 8-10, 16-21, 30-32, 38-43, 50-52, and 58-63 are rejected under 35 U.S.C. § 103 as being unpatentable over Pitroda, U.S. Patent Number 7,529,563; in view of Van Os, U.S. Patent Application Publication Number 2015/0348002; and in further view of Hammad, U.S. Patent Application Publication Number 2008/0208681.
As per claim 8, 
Pitroda explicitly teaches:  
updating display of the one or more suggested amounts based on the input received at the virtual numeric keypad includes updating display of one of the one or more suggested amounts (Pitroda at col. 15, ll. 45-60) ("The electronic transaction device application on the mobile handset will also allow the subscriber to store the receipt of the transaction, show the updated airtime and payment account balances.")

Pitroda and Van Os do not explicitly teach, however, Hammad explicitly teaches:  
the received input at the virtual numeric keypad corresponds to an amount exceeding a maximum permissible amount for adding value to the stored-value account using the payment account; and (Hammad at para. 103) ("A determination is made whether an account associated with the user has sufficient funds or credit to provide the requested payment data value (step 310). If the user's account includes funds or credit that is equal to or exceeds the payment data value, the payment data value is deducted from the user's account associated with the mobile device (step 320). In addition to deducting the payment data value, a billing record of the transaction amount, date, etc., may be provided to the user's account.")
to reflect the maximum permissible amount.  (Hammad at para. 103) ("A determination is made whether an account associated with the user has sufficient funds or credit to provide the requested payment data value (step 310). If the user's account includes funds or credit that is equal to or exceeds the payment data value, the payment data value is deducted from the user's account associated with the mobile device (step 320). In addition to deducting the payment data value, a billing record of the transaction amount, date, etc., may be provided to the user's account.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Hammad to provide reflecting a maximum permissible amount because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27)
As per claim 9, Pitroda and Van Os do not explicitly teach, however, Hammad explicitly teaches:  wherein at least one of the one or more suggested amounts is based on a previous amount used for adding value to the stored-value account using the payment account. (Hammad at para. 14) ("Such data may include access control data (keys, passwords, identification data) or data required for fare calculations (rates, historical data on system use), for example.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Hammad to provide suggested amounts based on a previous amount used for adding value to the stored-value account using the payment account because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27)
As per claim 10, Pitroda and Van Os do not explicitly teach, however, Hammad explicitly teaches:  wherein at least one of the one or more suggested amounts is based on a current day of the current month.  (Hammad at para. 59) ("As a result, when a user in possession of the mobile device 102 passes within communications distance of a terminal associated with transit data system 130, the contactless element within the device can communicate with the fare collection system via the near field communications capability; in this way, the mobile device 102 can be used to identify the user, exchange authentication data (e.g., encryption keys or other forms of authentication/identification), provide data required for a fare computation, or provide other account related data to the collection system. Further, this data may be provided to the transit agency and/or transaction processing entity if needed for account management or other functions.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Hammad to provide suggested amounts based on a current day of the current month because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27)
As per claim 16, 
Pitroda and Van Os do not explicitly teach, however, Hammad explicitly teaches:  
detecting that a current balance of the stored-value account is below a minimum balance notification level; and (Hammad at para. 103) ("If the user's account does not include sufficient funds or credit, an insufficient funds error is issued (step 380), and processing terminates.")
in response to detecting that the current balance of the stored-value account is below the minimum balance notification level, generating a notification that the current balance of the stored-value account is below the minimum balance notification level.  (Hammad at para. 103) ("If the user's account does not include sufficient funds or credit, an insufficient funds error is issued (step 380), and processing terminates.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Hammad to provide detecting that a current balance of the stored-value account is below a minimum balance notification level; and in response to detecting that the current balance of the stored-value account is below the minimum balance notification level, generating a notification that the current balance of the stored-value account is below the minimum balance notification level because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27)
As per claim 17, 
Pitroda explicitly teaches:  
receiving user input activating the notification; and (Pitroda at col. 10, ll. 10-20) ("ETD 104 may comprise components similar to or the same as a mobile handset keypad")
in response to receiving the user input activating the notification, displaying, on the display, a user interface for user entry of value to add to the stored-value account using the payment account.  (Pitroda at col. 15, ll. 45-60) ("The electronic transaction device application on the mobile handset will also allow the subscriber to store the receipt of the transaction, show the updated airtime and payment account balances.")
As per claim 18, 
Pitroda and Van Os do not explicitly teach, however, Hammad explicitly teaches: 
wherein the stored-value account is a transit account; and (Hammad at para. 20) ("In still another embodiment, the payment data may include transit account information and the back end server may be associated with a transit provider. The user may access his transit account information from the back end server via a wireless network.")
wherein a respective representation of the stored-value account includes:  an indication of a transit plan associated with the transit account, and (Hammad at para. 20) ("In still another embodiment, the payment data may include transit account information and the back end server may be associated with a transit provider. The user may access his transit account information from the back end server via a wireless network.")
an indication of an expiration date of the transit plan.  (Hammad at para. 119) (" Similarly, before the transit pass expires, the user may request a new transit pass or the back end server may automatically provide a new transit pass to the mobile device via a wireless network.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Hammad to provide wherein the stored-value account is a transit account; and wherein the representation of the stored-value account includes: an indication of a transit plan associated with the transit account, and an indication of an expiration date of the transit plan because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27)
As per claim 19, 
Pitroda explicitly teaches:  
displaying, on the display, a user interface for funding the transit account using the payment account, wherein the user interface for funding the transit account concurrently includes:  (Pitroda at fig. 10) (a second payment account that does not include an activatable add-value option)
one or more suggested amounts, and (Pitroda at figs. 10-13) (suggested top-off amounts)

Pitroda and Van Os do not explicitly teach, however, Hammad explicitly teaches:  
a start date and an end date of a recommended transit plan.  (Hammad at para. 19) ("For example, the payment data may be associated with an expiration date. When the expiration date approaches, the back end server provides an updated payment data expiration date to the mobile device via a wireless network. In another embodiment, a transit fare product may include a monthly transit pass and the back end server may be associated with a transit provider.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Hammad to provide a start date and an end date of a recommended transit plan because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27)
As per claim 20, Pitroda and Van Os do not explicitly teach, however, Hammad explicitly teaches:  in accordance with a determination that a transit plan of the stored-value account is due for renewal, generating a notification indicating that the transit plan of the stored-value account is due for renewal.  (Hammad at para. 19) ("When the expiration date approaches, the back end server provides an updated payment data expiration date to the mobile device via a wireless network.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Hammad to provide in accordance with a determination that a transit plan of the stored-value account is due for renewal, generating a notification indicating that the transit plan of the stored-value account is due for renewal because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27)
As per claim 21, 
Pitroda and Van Os do not explicitly teach, however, Hammad explicitly teaches:  
detecting proximity to a transit station; (Hammad at para. 85) (" The data and security access keys stored within the memories can be updated based on proximity to or location within a particular city, or proximity to a terminal of a specific transit agency (i.e., detection by a transit terminal followed by provisioning, or location determined to be within some distance of a terminal followed by provisioning).")
determining an expected destination based on one or more context factors; (Hammad at para. 59) ("As a result, when a user in possession of the mobile device 102 passes within communications distance of a terminal associated with transit data system 130, the contactless element within the device can communicate with the fare collection system via the near field communications capability; in this way, the mobile device 102 can be used to identify the user, exchange authentication data (e.g., encryption keys or other forms of authentication/identification), provide data required for a fare computation, or provide other account related data to the collection system. Further, this data may be provided to the transit agency and/or transaction processing entity if needed for account management or other functions.")
in accordance with a determination that the stored-value account does not have sufficient funds for travel from the transit station to the expected destination, generating a notification that the stored-value account does not have sufficient funds for travel from the transit station to the expected destination; and (Hammad at para. 59) ("As a result, when a user in possession of the mobile device 102 passes within communications distance of a terminal associated with transit data system 130, the contactless element within the device can communicate with the fare collection system via the near field communications capability; in this way, the mobile device 102 can be used to identify the user, exchange authentication data (e.g., encryption keys or other forms of authentication/identification), provide data required for a fare computation, or provide other account related data to the collection system. Further, this data may be provided to the transit agency and/or transaction processing entity if needed for account management or other functions.")
wherein displaying the representation of the stored-value account that includes the activatable add-value option is in response to detecting activation of the notification that the stored-value account does not have sufficient funds.  (Hammad at para. 103) ("If the user's account does not include sufficient funds or credit, an insufficient funds error is issued (step 380), and processing terminates.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Hammad to provide for the above noted limitations because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27).
Claims 30-32 and 50-52 are substantially similar to claims 8-10, thus, they are rejected on similar grounds.
Claims 38-43 and 58-63 are substantially similar to claims 16-21, thus, they are rejected on similar grounds.

Response to Arguments
Applicant' s arguments filed on May 31, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-63, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the claims are directed to the completion of a financial transaction.  More specifically, the claims are directed to a system for the purpose of adding funds to a stored-value account from a payment account.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Applicant argues that the claims are integrated into a practical application.  
Examiner disagrees and notes that the judicial exception is not integrated into a practical application.  Any increased efficiency or security achieved by better utilization of an authentication process for a financial transaction is merely an improvement to an authentication process, rather than an improvement to a computer, and without any practical application. A more streamlined authentication process that is run on a generic computer component does not amount to an improvement to the computer.
As noted above, the claim only recites the additional elements – using a “device”, “interface”, and “application”, to perform the “displaying”, “maintaining”, and “receiving”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-63, Examiner notes the following:
As per claim 1, 
Pitroda explicitly teaches:  
displaying, on the display, a first user interface of a first application that includes a first representation of a stored-value account and an activatable add-value option, wherein the electronic device has an electronic wallet application that includes the stored-value account and a payment account; (Pitroda at figs. 10-13 and col. 9, ll. 24-46) (a display with a mobile wallet, or stored value account and payment account and a "top-off" function for adding value)
while displaying the first user interface including the first representation of the stored-value account, detecting, via the one or more input devices, activation of the add-value option; (Pitroda at col. 9, ll. 40-65) (FIGS. 10 & 11 illustrate some User Interface screens on the MO Subscriber Handset 102. Referring to FIG. 10, a first screen display 224, the user interface may include a graphical log for the electronic transaction device 226, a logo for the MO 228, and a log for the Payment vendor 230. A second screen display 232 may include a graphical image of a pre-paid card 234 and icons for talk time 236, top-off 238, set up 240, and exit 242. A third screen display 244, which may be displayed when top-off is selected, includes a MO pre-paid card image 248 with icons 248 for selecting a value to purchase. Additional displayed icons include talk time 236, top-off 238, Cancel 250, and main 252. A Fourth screen display 254 may be displayed after an amount is selected. The fourth screen display includes a MO Pre-paid card image 256 having icons for calling credit 258, service credit 260, and combination 262. An additional icon is a Buy icon 264.)
in response to detecting activation of the add-value option, displaying, on the display, a second user interface of the first application that includes: a second representation of the stored-value account, and an activatable fund-account option to add value to the stored-value account using the payment account of the electronic wallet application; (Pitroda at col. 9, ll. 40-65) (FIGS. 10 & 11 illustrate some User Interface screens on the MO Subscriber Handset 102. Referring to FIG. 10, a first screen display 224, the user interface may include a graphical log for the electronic transaction device 226, a logo for the MO 228, and a log for the Payment vendor 230. A second screen display 232 may include a graphical image of a pre-paid card 234 and icons for talk time 236, top-off 238, set up 240, and exit 242. A third screen display 244, which may be displayed when top-off is selected, includes a MO pre-paid card image 248 with icons 248 for selecting a value to purchase. Additional displayed icons include talk time 236, top-off 238, Cancel 250, and main 252. A Fourth screen display 254 may be displayed after an amount is selected. The fourth screen display includes a MO Pre-paid card image 256 having icons for calling credit 258, service credit 260, and combination 262. An additional icon is a Buy icon 264.)
	while maintaining display of the second representation of the stored-value account in the second user interface and an indication of a proposed transaction to add funds to the stored-value account from the payment account:  detecting, via the one or more input devices, activation of a fund-account option to add value to the stored-value account using the payment account of the electronic wallet application; and (Pitroda at col. 9, ll. 40-65) (FIGS. 10 & 11 illustrate some User Interface screens on the MO Subscriber Handset 102. Referring to FIG. 10, a first screen display 224, the user interface may include a graphical log for the electronic transaction device 226, a logo for the MO 228, and a log for the Payment vendor 230. A second screen display 232 may include a graphical image of a pre-paid card 234 and icons for talk time 236, top-off 238, set up 240, and exit 242. A third screen display 244, which may be displayed when top-off is selected, includes a MO pre-paid card image 248 with icons 248 for selecting a value to purchase. Additional displayed icons include talk time 236, top-off 238, Cancel 250, and main 252. A Fourth screen display 254 may be displayed after an amount is selected. The fourth screen display includes a MO Pre-paid card image 256 having icons for calling credit 258, service credit 260, and combination 262. An additional icon is a Buy icon 264.)
	initiating a process for adding value to the stored-value account using the payment account.  (Pitroda at col. 9, ll. 40-65) (On verification, the amount is debited from the Payment Server & credited to the MO Pre-paid Server.)

Pitroda does not explicitly teach, however, Van Os explicitly teaches:  
in response to detecting activation of the fund-account option to add value to the stored-value account using the payment account of the electronic wallet application, displaying, on the display, a third user interface for performing authentication, wherein the third user interface is associated with an operating system application that is available for use by a second application different from the first application to perform authentication; (Van Os 2015/0348002 at Figs. 11A - 11N and paras. 338-353 and 351-356) ( in response to detecting selection of the payment affordance, i.e., the fund-account option to add value to the stored value account as established in Pitroda, the electronic device displays a user interface for the second application.  The device displays a visual indicator instructing the user to provide authentication.)
while displaying the second user interface that includes the second representation of the stored-value account and the indication of the proposed transaction to add funds to the stored-value account from the payment account concurrently with the third user interface for performing authentication, receiving authentication information at the electronic device; and (Van Os 2015/0348002 at Figs. 11A - 11N and paras. 338-353 and 351-356) (While displaying the second user interface that includes the second representation of the stored-value account and the indication of the proposed transaction to add funds to the stored-value account from the payment account, as established by the Pitroda reference, and now concurrently, e.g. at FIG. 11E, the device displays a visual indicator 1150A instructing the user to provide authentication using fingerprint sensor 702. In some embodiments, receiving authorization to proceed with the payment transaction uses the fingerprint sensor 702. The device detects a respective fingerprint on a fingerprint sensor 702 of the electronic device. In response to detecting the respective fingerprint on the fingerprint sensor 702, the device determines whether the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize payment transactions.")
in response to receiving the authentication information and in accordance with a determination that the authentication information is consistent with enrolled authentication information for performing payment transactions using the payment account, (Van Os 2015/0348002 at Figs. 11A - 11N and paras. 338-353 and 351-356) (In some embodiments, receiving authorization to proceed with the payment transaction uses the fingerprint sensor 702. The device detects a respective fingerprint on a fingerprint sensor 702 of the electronic device. In response to detecting the respective fingerprint on the fingerprint sensor 702, the device determines whether the fingerprint is consistent with an enrolled fingerprint that is enabled to authorize payment transactions.  Exemplary user interfaces for receiving authentication to proceed with a payment transaction in accordance with some embodiments. In some embodiments, the electronic device receives authorization (e.g., receiving a passcode for payment or detecting a fingerprint for payment) to proceed with the payment transaction.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda and Van Os to provide for receiving authentication information to concurrently displayed interfaces at the electronic device because it facilitates electronic devices for use with contactless payment systems and payments over the Internet and improves the delivery to users of content that may be of interest to them. (Van Os at Abstract and paras. 4-14)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3698